Reasons for Allowance
	Claims 1-20 are allowed.  The following is an Examiners statement for reasons for allowance:
	Applicant's remarks filed in the Amendment and Reply (“Response”) on 17 March 2021 are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 10.
Representative claim 1 discloses A method for determining authenticity of a point of sale device, comprising: storing, in a memory of a processing server, a blockchain and point of sale identifier associated as a pair, the blockchain configured to store fraud probability requests for a point of sale device associated with the point of sale identifier and whose authenticity is being determined, and wherein the blockchain is comprised of a plurality of blocks, each block being comprised of at least a block header and one or more transaction data values, and where each transaction data value corresponds to a payment transaction involving the point of sale device transacting payment transactions for a plurality of users and corresponding to the point of sale identifier and includes at least an indication of approval or denial for the corresponding payment transaction; receiving, by a receiving device of the processing server, a fraud probability request from a computing device of a user prior to the computing device entering into a payment transaction with the point of sale device, wherein the fraud probability request includes at least the point of sale identifier; Amendment and Reply Attorney Docket No. 0076412-000884 Application No. 15/664,302 Page 3 executing, by a querying module of the processing server, a query on the blockchain to identify a number of transaction data values stored in the plurality of blocks comprising the blockchain that include an indication of denial; determine, by a determination module of the processing server, an authenticity value indicating a likelihood that the point of sale device is engaged in fraudulent activity based on at least a registered latitude and longitude of the point of sale device, the identified number of transaction data values stored in the plurality of blocks comprising the blockchain that include the indication of denial, and one or more additional criteria; and electronically transmitting, by a transmitting device of the processing server, at least the determined authenticity value to the computing device.

The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 2015/0227936 A1 to Bruesewitz et al teaches A system for providing real-time risk mitigation for an authorization system. The system receives authorization requests from multiple merchants (or their respective acquirers) and processes such requests. Each processed request is then forwarded to its corresponding issuer for further authorization. Each processed request includes an authorization message. The authorization message can include a risk score, a number of reason codes, and a number of condition codes. The use of the risk score, reason codes and condition codes allows issuers to make better informed decisions with respect to providing authorizations. 

United States Patent Application Publication No. 2017/0132635 A1 to Caldera teaches a computerized sanction screening system may include an automated system for 

United States Patent Application Publication No. 2018/0096329 A1 to Hamilton et al teaches A payment reader and a POS terminal may communicate over a wireless connection. The methods and systems include receiving, from POS terminal, a request for establishing a network connection with the payment card reader. The server determines whether the payment card reader is associated with the POS terminal or a payment application thereon. If the payment card reader is not associated with the POS terminal or the payment application thereon, the server determines the probability of the request being fraudulent.

United States Patent No. 10,366,250 B1 to Chen et al. teaches protecting personally identifiable information during electronic data exchanges may include (i) receiving, from a computing device, an authentication token for a proposed electronic data exchange, (ii) preventing the user's personally identifiable information from entering the proposed electronic data exchange by identifying the user using the anonymized identifier rather 
	
However none of the prior art references, alone or in combination disclose a blockchain and point of sale identifier associated as a pair, the blockchain configured to store fraud probability requests for a point of sale device associated with the point of sale identifier and whose authenticity is being determined… receiving, by a receiving device of the processing server, a fraud probability request from a computing device of a user prior to the computing device entering into a payment transaction with the point of sale device, wherein the fraud probability request includes at least the point of sale identifier; Amendment and Reply Attorney Docket No. 0076412-000884 Application No. 15/664,302 Page 3 executing, by a querying module of the processing server, a query on the blockchain to identify a number of transaction data values stored in the plurality of blocks comprising the blockchain that include an indication of denial; determine, by a determination module of the processing server, an authenticity value indicating a likelihood that the point of sale device is engaged in fraudulent activity based on at least a registered latitude and longitude of the point of sale device, the identified number of transaction data values stored in the plurality of blocks comprising the blockchain that include the indication of denial, and one or more additional criteria; and electronically transmitting, by a transmitting device of the processing server, at least the determined authenticity value to the computing device.
in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-9 and 11-20 each depend from one of allowable claims 1 and 10, and therefore claims 2-9 and 11-20 are allowable for reasons consistent with those identified with respect to claims 1 and 10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                         
/A. Hunter Wilder/Primary Examiner, Art Unit 3627